DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election
Applicant’s election of Group I, directed to claims 1-13 and 15, in the reply filed on October 26, 2021, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claim 14 is withdrawn as a non-elected claim.
Claim Objections
Claim 8 is objected to because of the following informalities:  it is dependent from itself.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 2:  
- the limitation “is configured to one or both of transmit said…” appears to lack an object to what is transmitted.  Correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-10, 13, 15 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Pub. 2017/0003176 (“Phan Le”).
Claim 1
Phan Le discloses an apparatus comprising an acoustic transducer arrangement configured to transmit at least one acoustic signal and configured to detect a reflection of said at least one acoustic signal (signal generator 102 with signal detector 112), and a controller configured to determine a time-of-flight of the at least one acoustic signal (controller 100), the controller further configured to determine at least a first value indicative of temperature based on said time-of-flight of the at least one acoustic signal and calibration information indicative of a relationship between time-of-flight and temperature in a space the apparatus is located (paragraph [0024], time of flight value used; paragraph [0028], environmental sensor is a temperature sensor).

Claim 2
Phan Le discloses the apparatus of claim 1, wherein the acoustic transducer arrangement is configured to one or both of transmit said at least one acoustic signal in different directions and receive said at least one acoustic signal from different directions such that the path followed by the at least one acoustic signal extends through a first part of said space and a second, different part of said space, and wherein the controller is configured to determine at least two values indicative of temperature comprising the first value based on the at least one acoustic signal that followed the path through the first part and thereby indicative of the temperature of the first part and a second value based on the at least one acoustic signal that followed the path through the second part and thereby indicative of the temperature of the second part (paragraph [0061, 0097], the sensor can make at least two measurements in opposite directions; paragraph [0028], environmental sensor is a temperature sensor). 

Claim 3
Phan Le discloses the apparatus of claim 2, wherein the transducer arrangement comprises a first acoustic transducer configured to transmit a first acoustic signal in a first direction and a second acoustic transducer configured to detect the reflection of said first acoustic signal; and a third acoustic transducer configured to transmit a second acoustic signal in a second direction different to the first direction and a fourth acoustic transducer configured to detect the reflection of said second acoustic signal (paragraph [0098], Fig. 13). 

Claim 6
Phan Le discloses the apparatus of claim 1, wherein the calibration information is, at least in part, indicative of a distance from the acoustic transducer arrangement to an object from 

Claim 7
Phan Le discloses the apparatus of claim 6, wherein the apparatus includes a distance determination sensor configured to determine the distance to the object and wherein the apparatus is configured to determine the calibration information based on said determined distance (paragraph [0067-0068], distance used in determining calibration). 

Claim 8
Phan Le discloses the apparatus of claim 8 (1), wherein the calibration information is, at least in part, indicative of a reference time-of-flight measurement of an acoustic signal transmitted by the acoustic transducer arrangement and a reflection thereof received by the acoustic transducer arrangement, termed a calibration acoustic signal, and a reference temperature taken within a predetermined time of the reference time-of-flight Page 5 of 8New U.S. patent appln.Docket No.: 82125954US03 Preliminary Amendment measurement and at a location within a predetermined distance of a path followed by the calibration acoustic signal (paragraph [0067-0068], distance and time of flight used in determining calibration).  

Claim 9
Phan Le discloses the apparatus of claim 8, wherein the apparatus is configured to receive the reference temperature from a temperature probe configured for communication of the reference temperature to the apparatus (paragraph [0065], reference temperature used in calculations). 

Claim 10
Phan Le discloses the apparatus of claim 9, wherein the apparatus is configured to provide for presentation of one or more prompts to a user for obtaining reference temperatures from one or more parts of the space (paragraph [0002], user input interfacing). 

Claim 13
Phan Le discloses the apparatus of claim 1 wherein the apparatus incudes a humidity sensor configured to provide a measure of humidity in the space, wherein the calibration information is further based on said measure of humidity (paragraph [0031], humidity measured). 

Claim 15
Phan Le discloses a heating and/or cooling system for a space including at least one heating device and/or cooling device respectively and the apparatus of claim 1 , the apparatus configured to provide for control of the at least one heating device and/or cooling device (paragraph [0069], phone has self heating which is controlled with compensation).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2017/0003176 (“Phan Le”) in view of U.S. Patent Pub. 2006/0253007 (“Cheng”).
Claim 4
Phan Le discloses the apparatus of claim 2.
Phan Le does not appear to explicitly disclose wherein the transducer arrangement comprises a phased array acoustic transducer transmitter configured to transmit a first acoustic signal substantially in a first direction and to transmit a second acoustic signal substantially in a second, different, direction, the transducer arrangement further comprising at least one acoustic transducer configured to receive the reflections of the first acoustic signal and the second acoustic signal. 
Cheng discloses phased array transducers (paragraph [0098]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a phased array transducer arrangement, as disclosed by Cheng, into the device of Phan Le, such that the transducer arrangement further comprising a phased array acoustic transducer receiver configured to receive a first acoustic signal, comprising at least a reflected part of the at least one acoustic signal, substantially from a first direction and receive a second acoustic signal, comprising at least a reflected part of the at least one acoustic signal, substantially from a second, different, direction, for the purpose of capturing a wide range of angles of measurement (Cheng, paragraph [0098]).

Claim 5
Phan Le discloses the apparatus of claim 2.
Phan Le discloses the transducer arrangement comprises at least one acoustic transducer configured to transmit the at least one acoustic signal (transducers 102 and 112) but does not appear to explicitly disclose wherein the transducer arrangement further comprising a phased array acoustic transducer receiver configured to receive a first acoustic signal, comprising at least a reflected part of the at least one acoustic signal, substantially from a first direction and receive a second acoustic signal, comprising at least a reflected part of the at least one acoustic signal, substantially from a second, different, direction. 
	Cheng discloses phased array transducers (paragraph [0098]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a phased array transducer arrangement, as disclosed by Cheng, into the device of Phan Le, such that the transducer arrangement further comprising a phased array acoustic transducer receiver configured to receive a first acoustic signal, comprising at least a reflected part of the at least one acoustic signal, substantially from a first direction and receive a second acoustic signal, comprising at least a reflected part of the at least one acoustic signal, substantially from a second, different, direction, for the purpose of capturing a wide range of angles of measurement (Cheng, paragraph [0098]).

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2017/0003176 (“Phan Le”) in view of U.S. Patent Pub. 2016/0320349 (“Murphy”).
Claim 11
Phan Le discloses the apparatus of claim 2, wherein the apparatus wherein, in the calibration mode, the controller is configured to: determine a temperature from the temperature 
Phan Le does not appear to explicitly disclose including a temperature sensor different from the acoustic transducer arrangement and the controller is configured to operate in a calibration mode and a measurement mode.
Murphy discloses using a calibration process with external temperature sensor in addition to the transducers (paragraphs [0031-0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a temperature sensor different from the acoustic transducer arrangement and the controller is configured to operate in a calibration mode and a measurement mode, as disclosed by Murphy, into the device of Phan Le, for the purpose of calculating a difference in value between sensed and predetermined temperature (Murphy, paragraph [0033]).

Claim 12
Phan Le in view of Murphy discloses the apparatus of claim 11, wherein the controller is configured to operate in the calibration mode based on receipt of information indicative of when one or both of a cooling device in the space and a heating device in the space are inactive (Phan Le, paragraph [0068]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911. The examiner can normally be reached on M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/ERICA S LIN/Primary Examiner, Art Unit 2853